Citation Nr: 0929085	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim is now under the 
jurisdiction of the Baltimore, Maryland RO.

In September 2004, the Veteran testified before a Veterans 
Law Judge at a Board hearing.  A copy of the transcript is of 
record.

In December 2007, the Board adjudicated the claim of 
entitlement to service connection for hypertension on a 
direct basis, and entitlement to service connection for 
hypertension secondary to diabetes mellitus, type II.  A 
claim of entitlement to service connection for hypertension, 
secondary to posttraumatic stress disorder, was remanded.  

In August 2008, the Veteran's claim was remanded again for 
further development to include a review of the claims file by 
a cardiologist who was to address any relationship between 
posttraumatic stress disorder and hypertension.  The claim is 
again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2008 remand, the Board directed the RO to 
secure an opinion from a cardiologist who was to address any 
relationship between the Veteran's hypertension and 
posttraumatic stress disorder.  The RO complied with this 
directive.  On review of the cardiologist's March 2009 
report, however, the Board finds further development to be in 
order.  In this regard, the reviewing cardiologist noted that 
he did not consider himself to be an expert in hypertension, 
either in his training or practice.  The cardiologist stated 
that in his hospital hypertension was treated by two separate 
departments, and he "routinely refer[red] anything more than 
simple[,] uncomplicated hypertension" to one of those 
departments.  He also noted that he was "not particularly 
familiar with the medical literature involving [posttraumatic 
stress disorder] and its connection with hypertension."  He 
recommended that VA may want to seek a "more informed 
opinion" from the heads of either the Hypertension and 
Endocrine, or Nephrology sections at his hospital or from a 
cardiologist who specializes in hypertension.

Pursuant to its duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  As the cardiologist recommended that 
a more qualified physician review the claim, and considering 
that he confessed to being unfamiliar with medical literature 
involving posttraumatic stress disorder's affect on 
hypertension, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's 
claims file to a physician who specializes 
in hypertension to provide an opinion as 
to the relationship between the 
appellant's posttraumatic stress disorder 
and hypertension.  The claims file must be 
made available to the examiner for a full 
review.  After a thorough review of the 
record, the reviewing physician must 
respond to the following question and 
provide a full statement of the basis for 
the conclusion reached: 

On the basis of the clinical record, 
is it as least as likely as not, 
i.e., is there a 50/50 chance, that 
the Veteran's hypertension was 
caused or is permanently aggravated 
by posttraumatic stress disorder?

The examiner must provide a rationale for 
his or her opinion.  If the physician 
cannot provide an opinion on the above 
question without resorting to speculation, 
he or she must so state and explain why 
speculation is needed to reach the opinion 
requested. 

2.  Thereafter, the RO should ensure the 
requested action has been accomplished in 
compliance with this REMAND.  If the 
physician recommends further development 
the RO should undertake such actions.

3.  The RO should then readjudicate the 
claim of entitlement to service connection 
for hypertension, secondary to 
posttraumatic stress disorder.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

